Title: From George Washington to Ferdinand von Hompesch, 18 February 1797
From: Washington, George
To: von Hompesch, Ferdinand


                        
                            Sir, 
                            Phila: Feb: 18th: 1797
                        
                        The period not being yet arrived when the extension of the commerce of the
                            United States in the Mediterranean may render a formal connection between them &
                            malta important and reciprocally useful, I have only to acknowledge the receipt of your
                            letter dated the 25th of february 1796; and to inform you, that it will be transferred to my
                            Successor in Office, who will consider when it will be proper to resume the subject.
                        In a few days I shall enter on that retirement which I have long wished for,
                            and in which I hope to pass in tranquility the remainder of my life. In thus taking my leave
                            of you, I beg you to be assured of the high consideration and respect with which I am, Sir,
                            Your friend and Servant
                        
                            Go. Washington
                            
                        
                    